Citation Nr: 0904796	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-40 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired disability 
claimed as "Mad Cop" disease.


REPRESENTATION

Appellant represented by:  Colleen Scissors, Attorney


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from March 1973 to March 1976.  
His DD 214 reflects that his MOS was as a psychiatric social 
worker (with civilian counterpart being as caseworker).

Service connection is in effect for residuals, chronic 
plantar fasciitis of the right foot, rated as noncompensably 
disabling.  Service connection has been denied for headaches. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Although the veteran raised the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for "worsening 
of a mental condition claimed as being a victim of Mad Cop 
disease due to ineffective or lack of care by VA", and 
denial action was taken thereon by the VARO in April 2008, a 
Substantive Appeal was not perfected on any purported 1115 
aspects of the case, and it is not part of this appellate 
review.

It is noted that the VARO has addressed the pending appellate 
issue as "entitlement to service connection for a mental 
condition (or psychiatric disorder) also claimed as Mad Cop 
disease".  However since the veteran has insisted throughout 
that his disability is not a mental or psychiatric disorder 
but one associated, among other things, with the 
supernatural, the phrasing of the issue on the cover is an 
attempt by the Board to appropriately and equitably cover all 
aspects of the current claim. 


FINDING OF FACT

The competent and probative evidence does not show that the 
veteran has an acquired disability claimed as "Mad Cop" 
disease which is in any way associable with or attributable 
to service.



CONCLUSION OF LAW

An acquired disability claimed as "Mad Cop" disease was not 
incurred in or aggravated by service.  38 U.S.C.A. .§§ 1110, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
which is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008).  This notice must 
be provided prior to an initial decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

After the veteran filed his most recent claim, he thereafter 
received repeated notices which informed him of all pertinent 
requirements for supporting his claim.  He also received 
notice of the elements pertinent to the assignment of 
effective dates and disability ratings.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  The Board finds 
that the content of letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error, including with 
respect to Dingess, as to which the RO provided notice in a 
December 2006 letter.  See Mayfield, supra.  He was advised 
of his opportunities to submit additional evidence, after 
which additional information was obtained and entered into 
the record.  The purpose behind the notice requirement has 
been satisfied, because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  It is not shown that 
there is any prejudice due to a lack of proper VA notice or 
assistance.  

Development has taken place in this case, and the veteran has 
demonstrated full knowledge of, and has acted upon the 
information and evidence required to substantiate the pending 
claim.  Related notification requirements have been 
fulfilled.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his disabilities are of service 
origin is entitled to minimal probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Even recent 
judicial refinements of that Espiritu premise would not 
benefit the veteran in this case, given the nature of the 
evidence of record herein.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms).

In general, congenital or developmental defects, such as 
personality disorders, are not diseases or injuries as such 
within the meaning of applicable legislation, and are not 
subject to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82- 90.  However, the VA 
General Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991). See also VA VAOPGCPREC 67-
90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); 
see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990).  That is neither shown nor claimed 
herein.

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify"). 

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that prisoner of war 
experience "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

With regard to the appellate issue, the Board has reviewed 
all of the evidence in the appellant's claims file.  Although 
there is an obligation to provide adequate reasons or bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records show no evidence of "Mad Cop" 
disorder or any acquired psychiatric disability.  On his 
entry examination, the veteran checked that he had had a 
prior head injury; no residuals were shown on examination.

The veteran has endeavored to introduce some data into the 
file including media accounts of "Mad Cop" phenomenon.  
Other evidence of record and/or submitted by him has included 
documents with regard to unrelated issues and circumstances.  
In many instances, he has been informed in writing that since 
it was not pertinent to his pending VA claims, the documents 
were returned to him and not filed in his claims file.

A statement was received in October 1976 from DCC, D.O. 
indicating that he had seen the veteran for chronic 
headaches, first in 1970, which had been unresponsive to 
treatment.  The veteran said he had been given a complete 
neurological evaluation in service.  Another physician had 
placed him on Amitryptiline in 1976.  No notation was made by 
either of a psychiatric diagnosis or symptoms, or Mad Cop 
disease.

Reports of VA hospitalization commencing in November 1977 
show that the veteran was complaining of headaches which he 
said he had had since childhood; he noted a head injury prior 
to service.  He also had some periodic eye symptoms.  During 
hospitalization, he was diagnosed with antisocial personality 
defects with chronic addiction to marijuana, and possible 
addition to Valium and analgesics or narcotics; his vascular 
headaches were felt to be possibly psychobiologic in 
etiology.  The summary report of that care shows that he 
refused transfer to a psychiatric facility but did agree to 
transfer to another VA facility wherein he was admitted in 
December 1977 for evaluation for possible drug addiction.  It 
was recorded that prior neurological and psychiatric testing 
had been negative.  He left after a few days against medical 
advise.

He was admitted to VA hospital care in June 1979 asking that 
he be given assistance in coming off drugs, especially 
cannabis, and staying away from friends associated therewith. 
He said he had a history of drug abuse since age 14 when he 
began removing drugs from his father's pharmacy; since then 
he had abused Darvon, Dexedrine, Codeine, Seconal, Tuinal, 
Quaaludes and Percodan.  He had started using cannabis at age 
18,  He was noted to have no history of prior psychiatric 
care concerning his drug abuse.  His affect was slightly 
blunted and there was moderate anxiety. After testing, he was 
diagnosed with polysubstance drug abuse and inadequate 
personality disorder with chronic underlying depression and 
secondary anxiety.

On transfer to another VA facility in late June 1979, he said 
that he had had a head injury while in a motorcycle crash in 
1969.  He had had headaches and some eye symptoms since then 
and said he had accessed his father's pharmacy for 
medications.  He was transferred to another VA facility for 
the drug abuse program.  Again the diagnoses were chronic 
polydrug abuse and chronic headaches of undetermined 
etiology.

In various discussions submitted by the veteran with regard 
to Mad Cop disease, he had claimed that this is manifested by 
numb spots on his scalp and early beats of his heart, 
exacerbated by delay in resolving various claims.  He has 
argued that his claim has been mishandled by the media, the 
Courts including in California, as well as VA, and in various 
legal matters, and that he objects to being said to be 
paranoid or "odd", a word used in one characterization of 
his symptoms, which was later deleted at his request.   

Several VA assessments are reported in the file from the 
2000's.  Specifically, he has been assessed by specialists 
because he asked for such in association with purported 
presence of elements of the supernatural.  He both said he 
did have and did not have auditory hallucinations on one such 
report in 2005, and conclusions were recorded that Axis I was 
polysubstance dependence, by history, course unknown; and 
Axis II, personality disorder not otherwise specified, with 
some antisocial, narcissistic features (said to be the 
primary diagnosis).  The medical expert specifically 
clarified that he had told the veteran that there was no such 
thing as Mad Cop disease; that he should cease sending 
communications to the media; and further documents would not 
be added to his VA file as long as he was not being seen for 
mental health issues or so diagnosed.  Specifically, it was 
again confirmed that there was no Axis I diagnosis; that the 
veteran had been unhelpful in clarifying the current use of 
drugs; but the significant presence of personality disorder 
was again noted.

Further VA assessment in 2007 was to the effect that he was 
having problems with being "aggravated", and when that 
happened he would develop numbness over the top of his scalp 
which would subside when he was no longer aggravated.  It was 
noted that he had had prior psychiatric evaluations including 
in 1999 and since.  The veteran asked that it be placed in 
the record that he had seen a Discovery Channel piece on the 
connection between inner lobes of the brain and disturbance 
by gravity fields which he felt was significant because the 
onset of his own Mad Cop disease apparently correlated with 
one of the big earthquakes in California.

A report dated in April 2008 is of record showing another 
comprehensive analysis by VA examiners.  The veteran wanted 
no psychotropic medications or psychiatric care and did not 
feel that he was mentally ill, but that what he experienced 
were simply paranormal experiences which it had been noted in 
certain records were not normally considered a mental 
condition.  The examiner specifically concluded that he had 
no psychiatric diagnosis under Axis I and that Axis II was 
again "consider personality".  The examiner noted that 
absent a psychiatric diagnosis or any findings of such a 
disorder, no further intervention by placing unrelated 
documents in the file would be effectuated.  It was otherwise 
noted that the veteran really just wanted to help to document 
the existence of Mad Cop disease as identified in certain 
media reports.  The veteran has variously described himself 
as an artist, a drug and alcohol counselor, and has run as an 
apparent write-in candidate for public office.

In assessing the veteran's claim, it is worth repeating that 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, op cit.  In this case, there are essentially 
none of these.  Remarkably, the file is devoid of any 
evidence or even contention for that matter which would 
appear to associate any of the veteran's alleged "Mad Cop" 
symptoms with service.  

And while the veteran has a long-standing history of 
polysubstance abuse, and may exhibit some underlying 
personality anomalies, it is not claimed nor otherwise shown 
that these were in any way aggravated by service including 
via any superimposed psychiatric disability.  In fact, the 
veteran denies that his claim is for a psychiatric disorder 
in any event but rather for something supernatural, for which 
neither he nor the evidence of record shows the military is 
any way responsible.  

The Board is not in a position to debate one way or the other 
as to whether there is or is not such a thing as Mad Cop 
disease, but it is clear that if there is, and the veteran 
has it, there is nonetheless no competent evidence or medical 
basis for finding that it is due to his military service, and 
that is the only basis for which VA compensation would be 
warranted.  The evidence is not equivocal in this regard, and 
a doubt is not raised to be resolved in his favor.




ORDER

Service connection for an acquired disability claimed as 
"Mad Cop" disease is denied.



____________________________________________
H. E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


